Citation Nr: 1223723	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-36 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus type 2 with bilateral incipient cataract.

2.  Entitlement to an earlier effective date for the grant of service connection for right lower extremity neuropathy.

3.  Entitlement to an earlier effective date for the grant of service connection for left lower extremity neuropathy.


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  The record reflects that the Veteran's legal name was changed consequent to a July 1972 court order.  His former (birth) name is listed as the A.K.A. name on the title page of this decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his November 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in December 2008, he withdrew that request and asked that his appeal be forwarded to the Board.  

The last Supplemental Statement of the Case was provided to the Veteran in May 2009 with respect to his claim for increase for his diabetes mellitus, and the Statement of the Case with respect to his claim for an earlier effective date for peripheral neuropathy was issued in June 2010.  Thereafter, additional private medical evidence was received by the RO prior to certification of the appeal and transfer of the record to the Board in March 2010.  Ordinarily, this would require the Veteran's appeal to be returned to the RO for review of the additional evidence and issuance of a Supplemental Statement of the Case.  38 C.F.R. § 19.37 (2011).  However, review of these records reflects that they address a different claimed disability, and are not otherwise pertinent to the issues on appeal.  Accordingly, appellate review may proceed.  38 C.F.R. § 19.37 (a).  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Veteran indicated at the December 2007 VA diabetes examination and at a December 2008 private outpatient visit that he was currently working for a utility company.  Further, the January 2010 VA diabetes examiner found that the Veteran's diabetes mellitus and related complications did not interfere with the Veteran's ability to be employed.  Because the Veteran has made it clear that he continues to be employed full-time and the record does not otherwise raise the issue of entitlement to TDIU, further consideration of that issue is not required.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with bilateral incipient cataract requires insulin and a restricted diet, but not regulation of activities; it does not result in episodes of ketoacidosis or hypoglycemic reactions requiring 1-2 hospitalizations per year or twice-monthly visits to a diabetic care provider, or in decreased visual acuity, nephropathy, retinopathy, or erectile dysfunction warranting a separate compensable rating.

2.  The Veteran's claim for service connection for diabetes mellitus was received on March 26, 2007.

3.  A nexus between the Veteran's lower extremity peripheral neuropathy and his diabetes mellitus was first documented at the January 2010 VA diabetes mellitus examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for diabetes mellitus type 2 with bilateral incipient cataract have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an earlier effective date for the grant of service connection for left lower extremity neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an earlier effective date for the grant of service connection for left lower extremity neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2010 letter additionally notified the Veteran specifically with respect to the criteria for his claims for an earlier effective date.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A May 2009 internal VA printout notes that VA's cross-check with the systems of the Social Security Administration (SSA) revealed that the Veteran was not in receipt of SSA disability benefits.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in December 2007 and January 2010.  The Veteran has asserted that the January 2010 examinations were more thorough than the December 2007 examinations, but review of these examination reports does not reveal that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each VA diabetes examination addressed the Veteran's diabetic medications, his subjective symptoms, and his history of hospitalization for diabetic complications; completed a physical examination; and provided a nexus opinion with complete explanation as appropriate.  Each VA eye examination also elicited the Veteran's subjective symptoms, conducted an examination of the Veteran's eyes, and offered opinions as to whether each eye disability diagnosed was related to the Veteran's service-connected diabetes.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's diabetes mellitus type 2 with bilateral incipient cataract is rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities, and a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.  

The record, to include the December 2007 and January 2010 VA examination reports, reflects that the Veteran has been instructed to follow a restricted or special diet, and is prescribed the hypoglycemic agents Byetta, Metformin, and Glyburide.  However, the record does not reflect that the Veteran requires a regulation of activities.  Indeed, at the December 2007 and January 2010 VA diabetes examinations, the VA examiners indicated that although the Veteran had been instructed to exercise in order to lose weight, he was not restricted in his ability to perform strenuous activities.  The record simply does not establish that there is any physician-directed restriction on occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Although the claims file includes a private treatment record documenting a 2003 hypoglycemic episode, this is dated outside the appeal period; further, the December 2007 and January 2010 examiners specifically indicated that the Veteran had not experienced ketoacidosis or hypoglycemic reactions requiring hospitalizations in the year prior to each examination.  Because the criteria are conjunctive, such that restriction of activities and/or ketoacidosis or hypoglycemic reactions requiring hospitalizations are required for higher ratings under Diagnostic Code 7913, greater than a 20 percent initial rating for diabetes mellitus type 2 is not warranted. 

Complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119, at Note.  The record reflects that separate ratings have previously been assigned for the Veteran's right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy under Diagnostic Code 7913-8621.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (here, 8621 for paralysis of the common peroneal nerve) requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown before the hyphen (here, 7913 for diabetes mellitus).  See 38 C.F.R. § 4.27 (2011).  

Under Diagnostic Code 8621, 10, 20, and 30 percent ratings are assigned when there is mild, moderate, or severe incomplete paralysis of the common peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2011).  The evidence does not establish that the Veteran's paralysis of the common peroneal nerve is more than mild in either lower extremity.  An April 2007 private treatment record reflected normal clinical findings; although the Veteran reported occasional numbness of the toes at the December 2007 VA examination, clinical examination showed normal neurologic findings.  Finally, at the January 2010 VA examination, the examiner concluded that the Veteran's lower extremity neurologic impairment was manifested by numbness, tingling, and minor hypersensitivity pain which did not disrupt his sleep or interfere with his gait.   

Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913, and a separate rating is not warranted for bilateral cataract suspect, as the evidence does not establish that a compensable rating is warranted.  During the pendency of the appeal, the criteria for rating eye disabilities changed effective December 10, 2008, but as the Veteran's underlying claim for service connection for diabetes mellitus was received prior to that date, the appeal will be considered under the old criteria.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  

Prior to December 10, 2008, Diagnostic Code 6028 rated cataracts other than traumatic type based upon impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008).  In rating impairment of visual acuity, the best distance vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

A noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

The evidence of record does not support a compensable rating for the Veteran's cataracts.  At the December 2007 VA eye examination, corrected distance vision was 20/20 -1 bilaterally; at the January 2010 VA eye examination, corrected distance vision was 20/25 +2 bilaterally.  The record also does not reflect that aphakia was found or diagnosed at either VA examination.  38 C.F.R. § 4.3.  Thus, a separate compensable rating is not warranted for the Veteran's diabetes-related cataracts.

Separate ratings are also not warranted for diabetic retinopathy, diabetic nephropathy, or erectile dysfunction, as the record does not reflect that these disorders have been diagnosed.  The December 2007 and January 2010 VA eye examinations specifically found no diabetic retinopathy in either eye, and the December 2007 and January 2010 VA examinations did not reflect findings of diabetic nephropathy.  Although a January 2007 private treatment record reflected a diagnosis of fatty liver and hepatic steatosis, the private physician did not relate either of those diagnoses to the Veteran's diabetes.  Finally, the Veteran denied experiencing erectile dysfunction at the January 2010 VA examination.  Thus, the evidence of record does not support additional separate compensable evaluations for diabetic complications other than for right lower extremity peripheral neuropathy and for left lower extremity peripheral neuropathy. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's diabetes and related neuropathy.  He has not required hospitalization during the appeal period and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Because the Veteran's diabetes mellitus type 2 has not required medically-directed regulation of activities, and diabetic retinopathy, diabetic nephropathy, and erectile dysfunction are not shown, the preponderance of the evidence is against the claim for greater than a 20 percent initial rating for diabetes mellitus type 2, or greater than 10 percent initial ratings for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy.  There is no doubt to be resolved; and a higher initial rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Effective Date Claim

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

The Veteran's claim for service connection for diabetes mellitus was received by VA on March 26, 2007.  However, because the rating criteria for diabetes reflect that complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating, the claim for service connection for diabetes mellitus is considered to encompass a claim for any related residuals.  See 38 C.F.R. § 4.119, at Note.  However, there are no other documents of record, dated prior to the March 2007 claim, constitute a formal or informal claim for diabetes or for related complications.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the Board finds that the earliest claim for peripheral neuropathy of the lower extremities, as related to diabetes mellitus, is March 26, 2007, the date the claim for service connection for diabetes mellitus was received by VA. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The proper effective date is the later of the date of claim or the date of entitlement.  To that end, the RO concluded that the proper effective date for grant of service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity was January 28, 2010, the date of the most recent VA diabetes mellitus examination.  The Board agrees, as this was the first date on which the evidence documents an objective finding of peripheral neuropathy of the lower extremities, and reflects a medical nexus between that peripheral neuropathy and his diabetes mellitus, and thus the first date on which the criteria for service connection on a secondary basis were met.  38 C.F.R. § 3.310 (2011).  

Prior to the January 2010 VA examination, an April 2007 private treatment record reflected normal clinical findings; although the Veteran reported occasional numbness of the toes at the December 2007 VA examination, clinical examination showed normal neurologic findings.  Only at the January 2010 VA examination did the examiner conclude that the Veteran's bilateral lower extremity peripheral neuropathy was related to his diabetes mellitus.  

The Veteran has argued that the December 2007 VA examination was not as thorough as the January 2010 VA examination and that his peripheral neuropathy of the bilateral lower extremities should have been found by the December 2007 examiner to be related to his diabetes mellitus at that time.  However, the December 2007 VA examination report documents only the Veteran's subjective report of occasional numbness, and that such numbness was not objectively found on examination.  The Board is prohibited from making independent medical judgments as to whether the examiner should have found that the Veteran's subjective complaints of occasional numbness were sufficient on which to diagnose lower extremity peripheral neuropathy and to relate it to the Veteran's diabetes,  especially in light of normal objective clinical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although the Veteran is certainly competent to testify as to his lower extremity numbness, which is non-medical in nature, he is not competent to render a medical opinion that the numbness he experienced constituted peripheral neuropathy, or opine that it was related to his diabetes, as opposed to his lumbar spine disability or other cause.  See Barr v, 21 Vet. App. at 307 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

For these reasons, the evidence of record does not support an effective date prior to January 28, 2010.  As noted above, the date of claim is March 26, 2007, the date the Veteran's claim for service connection for diabetes mellitus was warranted was received by VA.  Because the proper effective date for the assignment of a separate evaluation stemming from the underlying claim for service connection is the later of the date of claim or the date entitlement arose, the proper effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities is January 28, 2010, the date entitlement arose.  38 C.F.R. § 3.400. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an effective date prior to January 28, 2010, for the grant of service connection for right lower extremity peripheral neuropathy or for left lower extremity peripheral neuropathy  is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to an initial rating greater than 20 percent for diabetes mellitus type 2 with bilateral incipient cataract is denied.

Entitlement to an earlier effective date for the grant of service connection for right lower extremity neuropathy is denied.

Entitlement to an earlier effective date for the grant of service connection for left lower extremity neuropathy is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


